Title: Poreau, Mackenzie & Cie. to the Commissioners: A Translation, 7 July 1778
From: Poreau, Mackenzie, & Cie. (business)
To: First Joint Commission at Paris,Adams, John


      
       Sirs
       Dunkirk, 7 July 1778
      
      Some Americans and others having confided in us that they were hampered in their desire to distinguish themselves by a lack of both support and funds, we had the honor to ask you for a privateer’s commission under your flag. Your intention was to give it only to a captain that you honor with your consideration. The gentleman you chose came here and seemed to us deserving and completely worthy of your trust. But, occupied with the glory that, in his own mind, he was born to win, he found a vessel that can carry but four cannons and twelve swivel-guns far too small, he having seen beside her similar ships, as it were, all equipped and ready to depart in case of need. In short, he would like a much larger and more powerful vessel with a more numerous crew in order to undertake some glorious mission. But, in a project where everything can be lost, we are only willing to risk 30 or 40 thousand francs and his project would cost at least 100 thousand livres. Under these circumstances, he refused us the commission that was, however, meant for us. Another subject of mortification for us is that he divulged to Coffyn, an English courtier, some information that we had the honor to confide in you, for we cannot persuade ourselves that your excellencies could have imparted our worries to this agent. We knew him to be the trusted man of the British, but were unaware that he was the secret agent of the congress, hence our worry could be well founded. Besides, we shall never believe (despite his openly saying so) that you had forwarded to him our letter which was a sacred thing. As to Captain Amiel, while paying due justice to his merits, we do not consider ourselves bound by a project that we did not originate and which entails far more than we were willing to risk. We are very mortified that our project does not suit him even though it is far less hazardous than many others. In view of these considerations, we entreat you to be kind enough to send us the commission to be used in the way described to you by the one of us who had the honor to speak with you. Dare we repeat it again, this project is built on prudence and the anticipation of success. If it is inconvenient to address the commission directly to us, you might find a way of doing it indirectly through the Prince de Robecq, unless you might prefer to give it to a represen­tative of ours who will have the honor to visit you, or again unless you deem it more appropriate to give it to one of the Americans who, having been recommended to us and in favor of whom we have told you so much, would visit you and receive it directly from your hands. We have the honor to be with respect, sirs, your very humble and very obedient servants
      
       Poreau, Mackenzie & Comp. &c.
      
     